CHRISTIAN, J.
The offense is forgery; the punishment confinement in the penitentiary for five years.
Motion to dismiss the appeal upon the ground of appellant’s escape from custody after the jurisdiction of this court had attached is filed by the state. It appears from the sheriff’s affidavit that appellant escaped from custody after his appeal to this court had been perfected, and that he did not voluntarily return within 10 days to the custody of the officer from whom he escaped.
Article 824, C. C. P., provides: “If the defendant, pending an appeal in a felony ease, makes his escape from custody, the jurisdiction of the Court of Criminal Appeals shall no longer attach in the case. Upon the fact of such escape being made to appear, the court shall, on motion of the State’s attorney, dismiss the appeal; but the order dismissing the appeal shall be set aside if it is made to appear that the defendant has voluntarily returned within ten days to the custody of the officer from whom he escaped.”
Under the plain terms of the statute, the jurisdiction of this court no longer attaches. Harris v. State, 94 Tex. Cr. R. 182, 249 S. W. 1053, and authorities cited.
The appeal is dismissed.
PER CURIAM. The foregoing opinion of the Commission of Appeals has been examined by the judges of the Court of Criminal Appeals and approved by the court.